DETAILED ACTION
This is in response to applicant's communication filed on 06/28/2022, wherein:
Claim 1-30 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 4-6, 8-10, 12-14, 16, 17-18, 20-22,  24-25, 27-28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. US 10419938 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 10419938 B2
17723257
1. A mobile communication method, comprising: 

receiving, by a user equipment (UE), a non-access stratum (NAS) security mode command message from a mobility management entity (MME), 

wherein the NAS security mode command message carries first verification matching information, an integrity algorithm used by the mobility management entity, a key identifier, a first non-access stratum message authentication code (NAS-MAC) of the NAS security mode command message, and a UE security capability sent back by the mobility management entity, wherein the first verification matching information comprises a first hash value of an attach request message that is received by the mobility management entity from the UE; 

calculating, by the UE, a second NAS-MAC of the NAS security mode command message received from the mobility management entity, and a second hash value of an attach request message sent by the UE to the mobility management entity; 

determining, by the UE, whether the second hash value is consistent with the first hash value, the second NAS-MAC is consistent with the first NAS-MAC and the UE security capability sent back by the mobility management entity is consistent with a UE security capability sent by the UE to the mobility management entity; and 

in response to determining that the second hash value is consistent with the first hash value, the second NAS-MAC is consistent with the first NAS-MAC and the UE security capability sent back by the mobility management entity is consistent with the UE security capability sent by the UE to the mobility management entity, sending, by the UE, a NAS security mode complete message to the mobility management entity.

3. The method according to claim 1, wherein the method further comprises: in response to determining that at least one of the second hash value, the second NAS-MAC, or the UE security capability sent back by the mobility management entity is verified unsuccessfully, sending, by the UE, a NAS security mode reject message to the mobility management entity.
1. A mobile communication method, comprising: 

sending, to a mobility management entity, a non-access stratum (NAS) message comprising a first user equipment (UE) security capability;

receiving a NAS security mode command message from the mobility management entity, 

wherein the NAS security mode command message carries a second UE security capability, an integrity algorithm used by the mobility management entity, a key identifier, and a first non-access stratum message authentication code (NAS-MAC) of the NAS security mode command message; 

calculating a second NAS-MAC of the NAS security mode command message; 

determining whether the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability; and 

in response to determining that the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability, sending a NAS security mode complete message to the mobility management entity, wherein the NAS security mode complete message carries UE capability information and a NAS-MAC of the NAS security mode complete message (see claim 1 of US 10419938 B2). 

2. The method according to claim 1, wherein the method further comprises: in response to determining that the second NAS-MAC is inconsistent with the first NAS- MAC or the first UE security capability is inconsistent with the second UE security capability, sending a NAS security mode reject message to the mobility management entity (see claim 3 of US 10419938 B2).

4. The method according to claim 1, wherein the NAS message is an attach request message (see claim 1 of US 10419938 B2).

5. The method according to claim 1, wherein the UE capability information is carried in an attach request message (see claim 1 US 10419938 B2).

6. The method according to claim 1, wherein the UE capability information indicates a service that can be used by a UE (see claim 1 US 10419938 B2).

8. The method according to claim 1, wherein the UE capability information comprises the first UE security capability and at least one of: a mobile station (MS) network capability; a mobile station classmark 2; a mobile station classmark 3; supported codecs; an additional update type; voice domain preference and UE's usage setting; or mobile station network feature support (see claim 1 of US 10419938 B2).

9. The method according to claim 1, wherein the method is implemented by an apparatus deployed in a UE (see claim 1 of US 10419938 B2).


Regarding claim 10, 12-14, 16, 25, 27-28, and 30, the scope and content of the claim recite a mobile communication method and a mobility management entity performing the method for operating with the method performed by UE of claim 1, 4-6, and 8, therefore, being subjected to non-statutory double patenting rejection for the same reason as presented above.

Regarding claim 17-18, 20-22, 24 the scope and content of the claim recite an apparatus for performing the method of claim 1-2, 4-6, and 8, therefore, being subjected to non-statutory double patenting rejection for the same reason as presented above.

Claim 1-2, 4-6, 8-10, 12-14, 16, 17-18, 20-22,  24-25, 27-28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. US 10944786 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 10944786 B2
17723257
1. A mobile communication method, comprising: 

sending, by a user equipment (UE), and attach request message to a mobility management entity, wherein the attach request message includes a first UE security capability of the UE;

receiving, by the UE, a non-access stratum (NAS) security mode command message from the mobility management entity, wherein the NAS security mode command message comprises a first hash value, an integrity algorithm, a key identifier, a first NAS message authentication code (NAS-MAC) of the NAS security mode command message, and a second UE security capability;

calculating, by the UE, a second NAS-MAC of the NAS security mode command message; 

determining, by the UE, whether the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability; in response to determining that the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability, determining, by the UE, whether a second hash value is consistent with the first hash value, wherein the second hash value is a hash value of the attach request message; and 

sending, by the UE, the first NAS security mode complete message to the mobility management entity in response to determining that the second hash value is inconsistent with the first hash value, wherein the first NAS security mode complete message having integrity protection comprises the attach request message.

3. The method according to claim 1, wherein the method further comprises: sending, by the UE, a NAS security mode reject message to the mobility management entity in response to determining that the second UE security capability is inconsistent with the first UE security capability or the first NAS-MAC is inconsistent with the second NAS-MAC.



1. A mobile communication method, comprising: 

sending, to a mobility management entity, a non-access stratum (NAS) message comprising a first user equipment (UE) security capability; 

receiving a NAS security mode command message from the mobility management entity, wherein the NAS security mode command message carries a second UE security capability, an integrity algorithm used by the mobility management entity, a key identifier, and a first non-access stratum message authentication code (NAS-MAC) of the NAS security mode command message; 

calculating a second NAS-MAC of the NAS security mode command message; 

determining whether the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability; and 
in response to determining that the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability, sending a NAS security mode complete message to the mobility management entity, wherein the NAS security mode complete message carries UE capability information and a NAS-MAC of the NAS security mode complete message (see claim 1 of US 10944786 B2).

2. The method according to claim 1, wherein the method further comprises: in response to determining that the second NAS-MAC is inconsistent with the first NAS- MAC or the first UE security capability is inconsistent with the second UE security capability, sending a NAS security mode reject message to the mobility management entity (see claim 3 of US 10944786 B2).

4. The method according to claim 1, wherein the NAS message is an attach request message (see claim 1 of US 10944786 B2).

5. The method according to claim 1, wherein the UE capability information is carried in an attach request message (see claim 1 of US 10944786 B2).

6. The method according to claim 1, wherein the UE capability information indicates a service that can be used by a UE (see claim 1 of US 10944786 B2).

8. The method according to claim 1, wherein the UE capability information comprises the first UE security capability and at least one of: a mobile station (MS) network capability; a mobile station classmark 2; a mobile station classmark 3; supported codecs; an additional update type; voice domain preference and UE's usage setting; or mobile station network feature support (see claim 1 of US 10944786 B2).

9. The method according to claim 1, wherein the method is implemented by an apparatus deployed in a UE (see claim 1 of US 10944786 B2).


Regarding claim 10, 12-14, 16, 25, 27-28, and 30, the scope and content of the claim recite a mobile communication method and a mobility management entity performing the method for operating with the method performed by UE of claim 1, 4-6, and 8, therefore, being subjected to non-statutory double patenting rejection for the same reason as presented above.

Regarding claim 17-18, 20-22, and 24, the scope and content of the claim recite an apparatus for performing the method of claim 1, 4-5, and 8, therefore, being subjected to non-statutory double patenting rejection for the same reason as presented above.

Claim 1-2, 4-10, 12-18, 20-25, and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-8 of U.S. Patent No.  US 11310266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 11310266 B2
17723257
1. A mobile communication method, comprising: 

sending, by a user equipment (UE), a non-access stratum (NAS) message to a mobility management entity; 

receiving, by the UE, a NAS security mode command message from the mobility management entity, wherein the NAS security mode command message comprises verification matching information, a UE security capability, an integrity algorithm, a key identifier, and a NAS message authentication code (NAS-MAC); 

verifying, by the UE, the UE security capability and the NAS-MAC; and sending, by the UE according to the verification matching information, a security protected NAS security mode complete message including the NAS message to the mobility management entity after both the UE security capability and the NAS-MAC are verified successfully.

3. The method according to claim 1, wherein the NAS-MAC is a first NAS-MAC, and the UE security capability is a first UE security capability, and wherein verifying the UE security capability and the NAS-MAC comprises: calculating, by the UE, a second NAS-MAC of the NAS security mode command message; and determining, by the UE, whether the first NAS-MAC is consistent with the second NAS-MAC and the first UE security capability is consistent with a second UE security capability, wherein the second UE security capability is sent by the UE to the mobility management entity.

5. The method according to claim 1, wherein the NAS message is an attach request message.

6. The method according to claim 5, wherein the attach request message further comprises UE capability information.

7. The method according to claim 6, wherein the UE capability information is information of the UE subject to modification.

8. The method according to claim 6, wherein the UE capability information comprises at least one of: a mobile station (MS) network capability; a mobile station classmark 2; a mobile station classmark 3; supported codecs; an additional update type; voice domain preference and UE's usage setting; or mobile station network feature support.
1. A mobile communication method, comprising: 

sending, to a mobility management entity, a non-access stratum (NAS) message comprising a first user equipment (UE) security capability; 

receiving a NAS security mode command message from the mobility management entity, wherein the NAS security mode command message carries a second UE security capability, an integrity algorithm used by the mobility management entity, a key identifier, and a first non-access stratum message authentication code (NAS-MAC) of the NAS security mode command message; 

calculating a second NAS-MAC of the NAS security mode command message; determining whether the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability; and 
in response to determining that the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability, sending a NAS security mode complete message to the mobility management entity, wherein the NAS security mode complete message carries UE capability information and a NAS-MAC of the NAS security mode complete message (see claim 1 and 3 of US 11310266 B2).

2. The method according to claim 1, wherein the method further comprises: in response to determining that the second NAS-MAC is inconsistent with the first NAS- MAC or the first UE security capability is inconsistent with the second UE security capability, sending a NAS security mode reject message to the mobility management entity (see claim 1, 3 and 9 of US 11310266 B2).

4. The method according to claim 1, wherein the NAS message is an attach request message (see claim 5 of US 11310266 B2).

5. The method according to claim 1, wherein the UE capability information is carried in an attach request message (see claim 6 of US 11310266 B2).

6. The method according to claim 1, wherein the UE capability information indicates a service that can be used by a UE (see claim 1 of US 11310266 B2).

7. The method according to claim 6, wherein the UE capability information is information of the UE subject to modification (see claim 7 of US 11310266 B2).

8. The method according to claim 1, wherein the UE capability information comprises the first UE security capability and at least one of: a mobile station (MS) network capability; a mobile station classmark 2; a mobile station classmark 3; supported codecs; an additional update type; voice domain preference and UE's usage setting; or mobile station network feature support (see claim 8 of US 11310266 B2).

9. The method according to claim 1, wherein the method is implemented by an apparatus deployed in a UE (see claim 1 of US 11310266 B2).


Regarding claim 10, 12-16, 25 and 27-30, the scope and content of the claim recite a mobile communication method and a mobility management entity performing the method for operating with the method performed by UE of claim 1 and 4-8, therefore, being subjected to non-statutory double patenting rejection for the same reason as presented above.

Regarding claim 17-18 and 20-24, the scope and content of the claim recite an apparatus for performing the method of claim 1-2 and 4-8, therefore, being subjected to non-statutory double patenting rejection for the same reason as presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8-14, 16-22, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Netmanias (“LTE Security Il: NAS and AS Security”, Aug 05 2013, cited in application 16026777 now Pat. No. US 10419938 B2) in view of Suh et al. (US 20100115275 A1).

Regarding claim 1, Netmanias discloses a mobile communication method, comprising: 
sending, to a mobility management entity, a non-access stratum (NAS) message comprising a first user equipment (UE) security capability (section 2.1 – “(1) Delivering a Security Mode Command message”; Fig. 2 step 1 – sending attach request to MME including UE capability information); 
receiving a NAS security mode command message from the mobility management entity, wherein the NAS security mode command message carries a second UE security capability, an integrity algorithm used by the mobility management entity, a key identifier, and a first non-access stratum message authentication code (NAS-MAC) of the NAS security mode command message (Fig. 2 step 4 and section 2.1 – “(1) Delivering a Security Mode Command message” disclose receiving, by the UE, from MME a NAS security mode command message including Replayed UE Security Capability, NAS Integrity Protection Algorithm,  KSI_ASME, and NAS_MAC); 
calculating a second NAS-MAC of the NAS security mode command message (section 2.1 – “(1) Delivering a Security Mode Command message” and Fig. 2 step 7 discloses step of “verifying the integrity of the Security Mode Command message” including the step of calculates XNAS-MAC); 
determining whether the second NAS-MAC is consistent with the first NAS-MAC (Fig. 2 step 7 and section 2.1  “The UE verifies the integrity of the message by examining whether the XNAS-MAC calculated by itself matches the NAS-MAC calculated by the MME. If they match, it is guaranteed that the Security Mode Command message has not been manipulated (e.g., inserted or replaced) on the way”); and 
in response to determining that the second NAS-MAC is consistent with the first NAS-MAC, sending a NAS security mode complete message to the mobility management entity, wherein the NAS security mode complete message carries UE capability information and a NAS-MAC of the NAS security mode complete message (Fig. 2 step 7 and section 2.1 – “(1) Delivering a Security Mode Command message”, Fig. 5 step 10 and section 2.1 – “(2) Delivering Security Mode Complete message“).
However, the reference is silent on details about determining whether the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability; and in response to determining that the second NAS-MAC is consistent with the first NAS-MAC and the first UE security capability is consistent with the second UE security capability, sending a NAS security mode complete message to the mobility management entity.
Suh discloses determining whether NAS SMC integrity is verified and the first UE security capability is consistent with the second UE security capability; and whether NAS SMC integrity is verified and the first UE security capability is consistent with the second UE security capability, sending a NAS security mode complete message to the mobility management entity (Fig. 4 step 423 and ¶0069 – “In step 423, upon receipt of the NAS SMC message, the UE 111 verifies the security capability by comparing the UE security capability received through steps 409 to 413 and the UE security capability received in step 422. In step 425, the UE 111 then verifies the NAS SMC message by comparing the UE security message which it has transmitted in step 403 and the UE security capability carried by the integrity-protected NAS SMC message received in step 421. When both the verifications are successful in step 423 and step 425, the UE 111 transmits to the MME a NAS security mode complete message in step 431”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Netmanias to incorporate capability verification from Suh because doing so would use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to increase reliability of verification by utilizing various parameters.

Regarding claim 2, the combined teaching of Netmanias and Suh discloses the method according to claim 1, wherein the method further comprises: in response to determining that the second NAS-MAC is inconsistent with the first NAS- MAC or the first UE security capability is inconsistent with the second UE security capability, sending a NAS security mode reject message to the mobility management entity (Suh – Fig. 4 step 411 and ¶0070 – “if at least one of the verifications failed in steps 423 and 425, the UE may not transmit the NAS security mode complete message to the MME in step 441”), the combined teaching would be obvious for the same reason of claim 1.
Regarding claim 3, the combined teaching of Netmanias and Suh discloses the method according to claim 1, wherein the NAS message is not protected by a NAS security context (Netmanias - section 2.1 NAS Security Setup – (1) Delivering a Security Mode Command message -  “Figure 2 shows how a Security Mode Command message is delivered during the NAS security setup procedure. The MME, by sending a Security Mode Command message to the UE, informs the UE that it is authenticated by the network and the NAS security setup procedure for secure message delivery between them is initiated. The Security Mode Command message is integrity protected”).

Regarding claim 4, the combined teaching of Netmanias and Suh discloses the method according to claim 1, wherein the NAS message is an attach request message (Netmanias - section 2.1 – “(1) Delivering a Security Mode Command message”; Fig. 2 step 1 – sending attach request to MME including UE capability information).

Regarding claim 5, the combined teaching of Netmanias and Suh discloses the method according to claim 1, wherein the UE capability information is carried in an attach request message (Netmanias - section 2.1 – “(1) Delivering a Security Mode Command message”; Fig. 2 step 1 – sending attach request to MME including UE capability information).

Regarding claim 6, the combined teaching of Netmanias and Suh discloses the method according to claim 1, wherein the UE capability information indicates a service that can be used by a UE (Netmanias - section 2.1 – “(1) Delivering a Security Mode Command message” – “UE Network Capability information included in the received Attach Request”).

Regarding claim 8, the combined teaching of Netmanias and Suh  discloses the method according to claim 1, wherein the UE capability information comprises the first UE security capability and at least one of: a mobile station (MS) network capability; a mobile station classmark 2; a mobile station classmark 3; supported codecs; an additional update type; voice domain preference and UE's usage setting; or mobile station network feature support  (Netmanias - section 2.1 – “(1) Delivering a Security Mode Command message” – “UE Network Capability information included in the received Attach Request”).

Regarding claim 9, the combined teaching of Netmanias and Suh  discloses the method according to claim 1, wherein the method is implemented by an apparatus deployed in a UE (Netmanias - section 2.1 and Fig. 2).

Regarding claim 10-14, 16, 25-28, and 30, the scope and content of the claim recite a mobile communication method and a mobility management entity performing the method for operating with the method performed by UE of claim 1, 3-6, and 8, therefore, being addressed as above.

Regarding claim 17-22 and 24, the scope and content of the claim recite an apparatus for performing the method of claim 1-6, and 8, therefore, being addressed as above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643